Order filed November 22, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00011-CV
                              NO. 14-22-00139-CV
                                   ____________

                         BASIM MOUSILLI, Appellant

                                         V.

                           NOURA SWEED, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49635

                                      ORDER

      On April 26, 2022, in light of a filing from appellant stating the parties had
settled their dispute in principle and only needed to finalize relevant paperwork, the
court abated these two appeals to allow the parties to resolve their dispute. On
October 27, 2022, as no dispositive motion had been filed in either appeal, the court
reinstated the appeals and directed appellant to file his brief in both appeals within
21 days. Although appellant filed a letter on November 8, 2022 stating that the
parties were completing paperwork to memorialize their agreement to settle their
dispute, the letter did not provide any timeline for the completion of that paperwork.

      Accordingly, we order appellant to file a brief or a dispositive motion with
this court within twenty-one (21) days of the date of this order. If appellant fails to
do so, the appeal is subject to dismissal without further notice for want of
prosecution. See Tex. R. App. P. 42.3(b).




                                        PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Poissant.




                                            2